Citation Nr: 1129695	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-39 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected left knee disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1984 to June 1988. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2007 rating decision in which the RO denied service connection for back disability, for right shoulder condition, and for right patellar dislocation (claimed as right knee).  In July 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2007.

To more accurately reflect the Veteran's contentions and what the RO has actually adjudicated in this case, and to give the Veteran every possible consideration, the Board has recharacterized the claims for service connection for low back disability and for right knee disability as set forth on the title page.

The Board notes that the Veteran's original VA claims file has been lost, and that the current file is a rebuilt one.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims on appeal have been accomplished.

2.  Although the Veteran's service treatment records reflect evaluation and treatment for right shoulder pain during service, there is no credible evidence of a right shoulder disability for many years after service, and the only medical opinion on the question of whether there exists a medical relationship between current right shoulder disability and the Veteran's military service weighs against the claim.

3.  Although the Veteran's service treatment records reflect evaluation and treatment for back pain during service, there is no credible evidence of a back disability for many years after service, and the only medical opinion on the question of whether there exists a medical relationship between current back disability and the Veteran's military service weighs against the claim; also, there is no medical opinion or other competent evidence even suggesting a nexus between current back and left knee disability. 

4.  Although the Veteran's service treatment records reflect evaluation and treatment for right knee pain during service, there is no credible evidence of a right knee disability for many years after service, and the only medical opinion on the question of whether there exists a medical relationship between current right knee disability and either the Veteran's military service or service-connected left knee disability weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for a low back disability, to include as secondary to a left knee disability, are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  

3.  The criteria for service connection for a right knee disability, to include as secondary to a left knee disability, are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a May 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The February 2007 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the May 2006 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the report of a January 2007 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any claim for service connection on appeal is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Initially, the Board notes that, although the Veteran has submitted copies of some of his service treatment records, many of Veteran's original service treatment records are not available for review, and were likely lost along with the Veteran's original claims file.  The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of each claim on appeal has been undertaken with these heightened duties in mind.  


A.  Right Shoulder

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for a right shoulder disability, must be denied. 

Medical evidence of record clearly establishes that the Veteran has a current right shoulder disability-diagnosed as a rotator cuff tear-as reflected, for example, in an October 2006 VA treatment record.  However, the record simply fails to establish that the current rotator cuff tear is medically related to service.

The available service treatment records reflect a complaint of right shoulder pain in January 1987.  The Veteran reported pain for the past 2 days and noted that he did not recall any injury to his right shoulder.  The impression was a strained muscle.

Post service, the first documented evidence of treatment for the Veteran's right shoulder was in September 2004.  The Veteran complained of a moderate ache in his right shoulder over the past 2 months.  The examiner's impression was right shoulder pain.  

VA treatment records dated in December 2005 reflect a noted history of right shoulder pain for 2 weeks.  The Veteran denied any injury to the right shoulder.  He reported noticing pain one day when he was raising his arm.  The impression was right shoulder pain.  The examiner prescribed pain medication and ordered X-rays of the right shoulder.  X-rays of the right shoulder were unremarkable.  

In May 2006, magnetic resonance imaging (MRI) scan of the right shoulder revealed a complete tear of the supraspinatus tendon distally and anteriorly with mild acromioclavicular degenerative changes.  

An orthopedic clinic note dated in October 2006 includes a comment that the Veteran's right shoulder pain began a year ago.  The Veteran also reported chronic right shoulder pain since service.  The Veteran did not report any history of injury or trauma to the right shoulder.  The physician noted that there was no evidence of arthritic changes.  The impression was rotator cuff tear of the right shoulder.

On VA examination in January 2007, the Veteran reported onset of right shoulder pain in 1986 while lifting weights.  The Veteran also reported several episodes of severe pain during service, and post service in 1993 and 2004.  The impression was an acute rotator cuff tear.  The examiner opined that the Veteran's right shoulder disability was less likely than yes (less than 50 percent probability) related to or a result of his right shoulder pain during service.  

In several statements, the Veteran reported that his right shoulder has never stopped hurting from the time he complained of right shoulder pain during service.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, in assessing credibility and probative value, such assertions must be considered in light of medical and other evidence of record.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, the Board finds that the Veteran's assertions that he has had continuous right shoulder pain since service-made in connection with the current claim for monetary benefits-are contradicted by other pertinent, probative evidence, and, thus, are not deemed credible.  On the question of whether the Veteran has experienced right shoulder pain since service, the Board accepts as most persuasive the Veteran's statements made contemporaneous with treatment for the right shoulder, noting a recent onset of right shoulder pain in September 2004 (2 months) and in December 2005 (2 weeks).  

The Board also notes that, notwithstanding the Veteran's current assertions, the post-service evidence reflects no documented indication of right shoulder complaints or diagnosed disability for more than 16 years after active military service.  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, the only medical opinion to address the etiology of the current right shoulder disability-that of the January 2007 VA examiner-is adverse to the claim.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  The examiner also considered the Veteran's assertions that his current right shoulder disability began during service and that he has experienced right shoulder pain since service.  The examiner opined that it was less likely than yes that the Veteran's current right shoulder disability was related to his in-service right shoulder pain.  The examiner provided a rationale for his opinion; stating that there was no indication that the Veteran's treatment for right shoulder pain during service was a chronic problem and that, based on the Veteran's MRI results, his current right shoulder disability appeared to be an acute problem.  The examiner also noted that the Veteran's first post-service complaint of right shoulder symptomatology was not until 2004, and there was no indication of a right shoulder disability prior to that time.  

Under these circumstances, the Board accepts the January 2007 VA examiner's opinion as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the weight to be attached to medical evidence is within the province of the Board).  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion, i.e., one that, in fact, supports a finding that there exists a medical nexus between current right shoulder disability and service.  


B.  Remaining Claims

In connection with the claims for service connection for low back and right knee disabilities, the Veteran has, alternatively, indicated that each disability may be secondary to his service-connected left knee disability. 

Hence, in addition to the basic legal authority governing claims for service connection cited above, the Board notes that, under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis for the denial of each claim, as noted below, any further discussion of the amendment is unnecessary.]

1.  Low Back

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for a low back disability, to include as secondary to service-connected left knee disability, must be denied. 

The evidence of record clearly establishes that the Veteran has a current low back disability-diagnosed as lumbar strain-as reflected, for example, in the January 2007 VA examination report.  However, the record simply fails to establish that the lumbar strain is medically related to either service or service-connected left knee disability.

Available service treatment records document that the Veteran was seen for low back pain on several occasions during service.  In November 1987, the Veteran complained of low back pain for the past 4 days.  The pain started as knotting and progressed to a sharp pain, which radiated into the shoulders.  The impression was a pulled muscle.  An April 1988 treatment note stated that the Veteran hurt his back while lifting.  In June 1988, the Veteran reported back pain for 3 days.  

Post service, the first documented medical evidence of treatment for the Veteran's low back was in October 2004.  The Veteran complained of low back pain following a kidney stone removal.  The impression was renal calculi, vague back pain.

Records from Moncks Corner Medical Center reflect treatment for low back pain in November 2005.  The Veteran reported that the pain began one week prior when he tried to start running.  No prior back injury or pain was reported, however, the Veteran's previous history of a kidney stone was noted.  The impression was an acute myofascial strain of the lumbar spine, with acute low back pain.

VA treatment records dated in December 2005 reflect a complaint of low back pain for the past 3 weeks.  The Veteran denied any recent or past injury to his back.  The impression was low back pain without radiculopathy.  The examiner prescribed pain medication and ordered X-rays.  It was noted that X-rays of the lumbar spine were unremarkable.  

On VA examination in January 2007, the Veteran reported an onset of low back pain while exercising in 1985.  He stated that he was unsure of when the pain began after separation.  The impression was lumbar strain.  The examiner opined that the Veteran's current low back disability was less likely than yes related to service.

In various statements, the Veteran has asserted that his low back pain began in service and is chronic in nature.  As noted above, the Board notes that the Veteran is competent to report a continuity of symptomatology.  See Charles, 16 Vet. App. 370.

Here, however, the Veteran's assertions that he has had chronic low back pain since service-made in connection with the current claim for monetary benefits-are contradicted by other pertinent, probative evidence, and, thus, are not deemed credible.  On the question of whether the Veteran has experienced low back pain since service, the Board accepts as most persuasive the Veteran's statements made in connection with seeking treatment for his low back, which reflect that the problem began recently in November 2005 (1 week) and in December 2005 (3 weeks), and denying a history of back pain or injury.  Significantly, the Veteran was diagnosed with an acute lumbar strain in November 2005.

The Board also notes that, notwithstanding the Veteran's current assertions, the post-service evidence reflects no documented indication of low back pain or disability for over 16 years after active military service.  As previously noted, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333.  

Moreover, the only medical opinion to address the etiology of the current low back disability-that of the January 2007 VA examiner-is adverse to the claim.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  The examiner also considered the Veteran's assertions that his low back pain was chronic.  The examiner opined that it was less likely than yes that the Veteran's current low back disability was related to his in-service complaints of low back pain.  The examiner provided a rationale for his opinion; stating that there was no evidence that the Veteran's in-service back pain was continuous.  There was no record of back pain or disability subsequent to separation and the current medical records reflect a more recent onset of the Veteran's low back pain.  Additionally, there was no significant degenerative disease shown on x-ray, which one would expect to be present.

Under these circumstances, the Board accepts the January 2007 VA examiner's opinion as probative of the medical nexus question.  See, e.g., Hayes, 5 Vet. App. at 69-70 (citing Wood, 1 Vet. App. at 192-93 and Guerrieri, 4 Vet. App. at 470-471).  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion, i.e., one that, in fact, supports a finding that there exists a medical nexus between current low back disability and service.

The Board further notes that, as for the matter of secondary service connection,  there is no competent evidence or opinion even suggesting that there exists any medical relationship between current back disability and service-connected left knee disability, and neither the Veteran nor his representative has presented or identified any such evidence or opinion.

2.  Right Knee

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for a right knee disability, to include as secondary to service-connected left knee disability, must be denied.

The evidence of record clearly establishes that the Veteran has a current right knee disability, as reflected, for example, in the January 2007 VA examination report.  However, the record simply fails to establish that the currently diagnosed right knee disability is medically related to either service or service-connected left knee disability.

Service treatment records reflect treatment for bilateral knee pain in January 1987.  The Veteran reported knee pain for the past month.  X-rays of the right knee did not reveal any abnormalities.  No diagnosis was rendered in regards to the right knee.

Post service, the first documented medical evidence of treatment for the right knee was in February 2004.  Medical records from Lowcountry Orthopaedics and Sports Medicine reflect that the Veteran injured his right knee at work in December 2003.  The Veteran reported that he stepped off the catwalk of a truck and felt his knee pop out of place.  He complained of knee pain, soreness, and some giving way.  The impression was right knee patellar dislocation.  

A July 2004 right knee MRI revealed patellar chrondromalacia involving the lower half of the patella and probable small ganglion cyst located on the front of the tibia.  

A September 2004 VA treatment note reflects complaints of an achy right knee for the past two months.  The impression was right knee pain and the Veteran was prescribed pain medication.

In an October 2004 treatment record from Lowcountry Orthopaedics and Sports Medicine, the Veteran's physician indicated that the Veteran continued to experience pain associated with his patella dislocation.  On examination, some tenderness was noted.  The physician noted that the Veteran would likely benefit from a knee arthroscopy.  Subsequently, the Veteran underwent right knee arthroscopy and debridement in January 2005.  

The Veteran was afforded a VA examination in January 2007.  The Veteran reported that he injured his right knee during basic training when he stepped into a hole and twisted his knee.  He also reported that he has had intermittent right knee pain since service.  The impression was right knee, status post arthroscopic debridement.  The examiner opined that it was less likely than yes that the Veteran's current right knee disability had its onset in or was otherwise related to service, to include the Veteran's service-connected left knee disability.

The Veteran has asserted that he has experienced intermittent right knee pain since service.  As noted above, the Board notes that the Veteran is competent to report a continuity of symptomatology.  See Charles, 16 Vet. App. 370.

Here, however, the Veteran's assertions that he has had right knee pain since service-made in connection with the current claim for monetary benefits-are contradicted by other pertinent, probative evidence, and, thus, are not deemed credible.  On the question of whether the Veteran has experienced right knee pain since service, the Board accepts as persuasive the medical evidence reflecting no right knee complaints, findings, or diagnosis until after the Veteran's December 2003 work-related right knee injury.  

The Board points out that, notwithstanding the Veteran's assertions, the post-service evidence reflects no documented indication of right knee pain or disability for more than 15 years after active military service.  As noted, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333.

Moreover, the only medical opinion to address the etiology of the current right knee disability-that of the January 2007 VA examiner-is adverse to the claim.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  The examiner also considered the Veteran's assertions regarding his right knee pain since service.  The examiner opined that it was less likely than yes that the Veteran's current right knee disability was related to service or service-connected left knee disability.  The examiner provided a rationale for his opinion; stating that following service, there was no evidence of a right knee disability until the Veteran's work injury in December 2003.  The examiner also pointed out that the Veteran had previously been evaluated for his left knee on numerous occasions, however, no right knee symptomatology was ever noted.  

Under these circumstances, the Board accepts the January 2007 VA examiner's opinion as probative of the medical nexus question.  See, e.g., Hayes, 5 Vet. App. at 69-70 (citing Wood, 1 Vet. App. at 192-93 and Guerrieri, 4 Vet. App. at 470-471).  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion, i.e., one that, in fact, supports a finding that there exists a medical nexus between current right knee disability and service or service-connected left knee disability.  

E.  All Claims

As noted, in addition to the medical evidence, the Board has considered the Veteran's lay assertions-particularly, those pertaining to alleged continuity of symptoms-in evaluating each claim. 

Furthermore, as regards any direct assertions by the Veteran and/or his representative that there exists a medical nexus between current right shoulder, low back, and/or right knee disability(ies) and either service or service-connected left knee disability, the Board finds that such assertions provide no basis for allowance of any claim.  The matter of medical etiology of disability upon which each of these claims turn is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that each claim for service connection must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a low back disability, to include as secondary to service-connected left knee disability, is denied.

Service connection for a right knee disability, to include as secondary to service-connected left knee disability, is denied.


____________________________________________
JACQUELINE. E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


